Citation Nr: 1413148	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) on a schedular basis starting from March 31, 2011.

2.  Entitlement to a TDIU on an extra-schedular basis for the immediately preceding period from March 22, 2004, to March 30, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD).  An initial disability rating of 30 percent was assigned, effective from March 22, 2004, and was later increased to 70 percent, effective from March 31, 2011.  The Veteran previously withdrew his appeal for an even higher disability rating for his PTSD; however, his derivative claim for a TDIU, which is based in part on his PTSD, remains pending.

In February 2013, in support of this remaining claim, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words a "Travel Board hearing".  The Board subsequently remanded this TDIU claim in June and September 2013 for further development and consideration.  The issue of whether the Veteran is entitled to a TDIU on a special extra-schedular basis, however, again must be remanded for referral of this matter to the Director of the Compensation and Pension Service.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are PTSD with depression, rated as 50-percent disabling from March 22, 2004, and as 70-percent disabling since March 31, 2011; and erectile dysfunction (ED), rated as 0-percent disabling, so noncompensable.  The combined rating for these disabilities therefore was 50 percent from March 22, 2004, to March 30, 2011, and has been 70 percent since March 31, 2011.

2.  Since March 31, 2011, owing to his higher 70 percent rating for his PTSD with depression, the Veteran has met the schedular rating requirements for a TDIU, and since that date the evidence shows this service-connected disability has rendered him incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education and prior work experience and training, but not his age and disabilities that are not service connected.


CONCLUSION OF LAW

Since March 31, 2011, the criteria are met for a TDIU on a schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2012) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
	


Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he or she has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper or lower extremities.  See 38 C.F.R. § 4.16(a).

But even if the Veteran's service-connected disabilities do not meet these threshold minimum percentage rating requirements, then consideration still must be given to whether a TDIU is warranted on an extra-schedular basis alternatively under the special provisions of § 4.16(b) - if there is suggestion he is indeed unemployable on account of service-connected disability or disabilities.  The possibility of this additional entitlement is being discussed in the REMAND, below.

While the regulations do not provide a definition of "substantially gainful employment," it has been defined it as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  Faust v. West, 13 Vet. App. 342 (2000).  In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court recognized the following standard announced in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, for a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor that places him or her in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for PTSD with depression and for ED.  His ED has a 0 percent (noncompensable) rating and always has; however, his PTSD with depression has been rated as 70-percent disabling effectively since March 31, 2011.  Thus, at least as of that date, he meets the schedular requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without instead having to resort to the special extra-schedular provisions of § 4.16(b).  The Board as mentioned will discuss entitlement to a TDIU for the immediately preceding period prior to March 31, 2011, under § 4.16(b), in the REMAND section below.

Meanwhile, the record reflects that in March 2011 the Veteran was depressed, had suicidal thoughts, heard voices, was isolative, and easily startled.  He avoided crowds or other reminders of his stressor, which involved him witnessing a murder committed by "skinheads" in Germany.  He had frequent nightmares about the event.  The examiner opined that the Veteran's degree of impairment was not conducive to employment.  

Both audio and visual hallucinations were noted throughout 2011.  The Veteran's wife submitted a statement in August 2011 attesting that she had observed him reacting to hallucinations.  She also commented that he was depressed, did not sleep well, and had difficulties maintaining concentration.  In a January 2013 statement, she said that he is often very angry and mean, and that he "blames everyone for everything."  He feels people are judging him.


The June 2013 VA examiner noted the Veteran had difficulty concentrating, a marked reduction in interest or participating in activities, and a restricted range of affect.  She opined that he could perform manual labor.  But she also opined that his symptoms would have a negative impact on work requiring on-going interaction with large groups of people in an unstructured setting, which would exacerbate his suspiciousness.  

The Veteran's physician completed a statement for the Social Security Administration (SSA) in October 2013, pointing out the Veteran had moderate impairment in understanding and carrying out simple instructions, and that he was moderately impaired in making judgments on simple work-based decisions.  He has marked impairment in understanding and carrying out complex instructions, as well as in making judgments on complex work-based decisions.  He also shows marked impairment in interacting appropriately with other people and adjusting to changes in his environment. 

A November 2013 social and industrial survey learned the Veteran had graduated high school, yet reads on a fourth or fifth grade level.  In the service, he was an administrative clerk and also worked at an arsenal.  Following separation, he worked for nearly 20 years in a paper factory, but had to stop in 1993 due to an injury.  He has not been employed since then, although he was enrolled in vocational rehabilitation services for a month and a half in 2007.  She noted he had periods of confusion and was overwhelmed easily.  His insight and judgment were poor due to comprehension problems.  This commenting licensed clinical social worker that conducted this study concluded the Veteran's PTSD symptoms would preclude him from obtaining and maintaining substantial gainful employment due to his limited training, reading and concentration levels, memory, and computer literacy, as well as due to his mood fluctuations.  She noted that the work environment, including job duties and responsibilities, has drastically changed since he was last employed.  She said that he can be civil and get along with people, however, he also strongly believes that "skinheads" are everywhere and they can hurt someone at any time.  Because of this belief, he isolates.

The Board finds that a TDIU resultantly is warranted at least since March 31, 2011.  As explained, the Veteran reads on just an elementary school level and has been found to have marked impairment in understanding and carrying out even what amounts to relatively simple instructions.  His impairments preclude him from interacting with people appropriately, and he has difficulty adapting to changes.  He has severe reactions when faced with "skinheads," including people that look that way.  He easily gets confused and overwhelmed, which likely leads to anger and disenchantment.  He also has impaired judgment.  One physician opined that he still could do manual labor, but also acknowledged that he would not fare well in a setting requiring on-going interaction with people in an unstructured setting.  It is unlikely that there is manual labor that is substantially gainful that is also structured, which furthermore would consist of just "simple" or easier instructions, which also would not require him to make judgments or decisions very frequently, and that would not require him to interact with many people.  

In short, there is no evidence, aside from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Accordingly, the claim is being granted from March 31, 2011, onwards, particularly since his symptoms and consequent impairment have not fluctuated or drastically changed since that date when he had sufficient ratings for his service-connected disabilities to warrant TDIU consideration under 38 C.F.R. § 4.16(a), not just instead under § 4.16(b).


ORDER

A TDIU is granted as of March 31, 2011, subject to the statutes and regulations governing the payment of retroactive VA compensation.



REMAND

As already alluded to, under 38 C.F.R. § 4.16(b), when a Veteran is unable to obtain and maintain a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a TDIU (as set forth in 38 C.F.R. § 4.16(a), discussed above), the Board or the RO may submit the case to the Director of the Compensation and Pension Service for extra-schedular consideration instead under 38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU under section 4.16(b) in the first instance.  Should the Board find that a case it is reviewing on appeal is worthy of this special consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of the Compensation and Pension Service, but may not grant a TDIU in the first instance under 4.16(b).  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board is remanding this corollary issue of whether the Veteran was entitled to a TDIU on an extra-schedular basis from March 22, 2004, to March 30, 2011, for referral to the Director of the Compensation and Pension Service.  The records reflect that, during this earlier time frame, he exhibited some of the same symptoms, such as chronic depression, avoidant behavior, fear of "skinheads," nightmares and trouble sleeping.

Accordingly, ancillary issue is being REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the Veteran's claim of entitlement to a TDIU for the period from March 22, 2004, to March 30, 2011, to the Director of the Compensation and Pension Service for special consideration under 38 C.F.R. § 4.16(b).


2.  If, after this special consideration, this portion of this claim continues to be denied for this preceding period, then provide the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining portion of the TDIU claim.

The Veteran has the right to submit additional evidence and argument concerning this portion of the TDIU claim that the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


